On February 5, 1996, it was the judgment of the Court that Danny Carl Lapier be committed to the Department of Corrections for a term of ten (10) years on Count I, Operating a Motor Vehicle While Under the Influence of Alcohol or Drugs, for suitable placement, which may include an appropriate community based program, facility, or a State correctional institution. It is the judgment of the Court that Danny Carl Lapier be sentenced to a term of six (6) months on Count II, Driving While License Suspended or Revoked, a Misdemeanor, and III, Operating a Motor Vehicle Without Proof of Liability Insurance in Effect, third Offense, a Misdemeanor, in the Missoula County Jail in Missoula, Montana. That, however, all but ten (10) days of defendant’s sentence on Count II and all but thirty (30) days of defendant’s sentence on Count III is hereby suspended. The sentences shall run concurrently with each other. Terms and conditions of probation in the February 5, 1996 judgment apply. Defendant shall receive credit for time served at Missoula County Jail from October 7, 1995, through date of sentencing, February 5,1996, in the amount of one hundred twenty-two (122) days.
On May 24,1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Attorney Ann Sherwood. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), *54MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
DATED this 4th day of June, 1996.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 24th day of May, 1996.
Chairman, Hon. Ted O. Lympus
Member, Hon. Jeffrey M. Sherlock
Member, Hon. William Neis Swandal
The Sentence Review Board wishes to thank Attorney Ann Sherwood for representing Danny Lapier in this matter.